PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee, Y. Michael
Application No. 16/384,501
Filed: 15 Apr 2019
For: System and Method for Monitoring and Treating Head, Spine and Body Health and Wellness
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 8, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to file the inventor’s oath or declaration or substitute statement in lieu of an oath or declaration no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 20, 2022.  Accordingly, the application became abandoned on March 24, 2022.  A Notice of Abandonment was mailed March 29, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor(s) oath or declaration for the inventor(s) (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the oath or declaration is accepted as being unintentionally delayed.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET